Cite as: 562 U. S. ____ (2011)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
  MADISON COUNTY, NEW YORK ET AL. v. ONEIDA 

        INDIAN NATION OF NEW YORK

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT


             No. 10–72. Decided January 10, 2011 


   PER CURIAM.
   We granted certiorari, 562 U. S.___(2010), on the ques
tions “whether tribal sovereign immunity from suit, to the
extent it should continue to be recognized, bars taxing
authorities from foreclosing to collect lawfully imposed
property taxes” and “whether the ancient Oneida reserva
tion in New York was disestablished or diminished.” Pet.
for Cert. i. Counsel for respondent Oneida Indian Nation
advised the Court through a letter on November 30, 2010,
that the Nation had, on November 29, 2010, passed a
tribal declaration and ordinance waiving “its sovereign
immunity to enforcement of real property taxation
through foreclosure by state, county and local govern
ments within and throughout the United States.” Oneida
Indian Nation, Ordinance No. O-10–1 (2010). Petitioners
Madison and Oneida Counties responded in a December 1,
2010 letter, questioning the validity, scope, and perma
nence of that waiver; the Nation addressed those concerns
in a December 2, 2010 letter.
   We vacate the judgment and remand the case to the
United States Court of Appeals for the Second Circuit.
That court should address, in the first instance, whether
to revisit its ruling on sovereign immunity in light of this
new factual development, and—if necessary—proceed to
address other questions in the case consistent with its
sovereign immunity ruling. See Kiyemba v. Obama, 559
U. S. ___ (2010) (per curiam).
   Petitioners are awarded costs in this Court pursuant to
2   MADISON COUNTY v. ONEIDA INDIAN NATION OF N. Y.

                          Per Curiam

this Court’s Rule 43.2.
                                        It is so ordered.

  JUSTICE SOTOMAYOR took no part in the consideration
or decision of this case.